       Case 2:17-cv-04540-WB Document 226 Filed 07/12/19 Page 1 of 12


                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

COMMONWEALTH OF PENNSYLVANIA
and STATE OF NEW JERSEY,

       Plaintiffs,

       v.                                             No. 17-CV-4540-WB

DONALD J. TRUMP, in his official capacity as
President of the United States; ALEX M. AZAR
II, in his official capacity as Secretary of Health
and Human Services; UNITED STATES
DEPARTMENT OF HEALTH AND HUMAN
SERVICES; STEVEN T. MNUCHIN, in his
official capacity as Secretary of the Treasury;
UNITED STATES DEPARTMENT OF THE
TREASURY; RENE ALEXANDER ACOSTA,
in his official capacity as Secretary of Labor; and
UNITED STATES DEPARTMENT OF
LABOR,

       Defendants,

LITTLE SISTERS OF THE POOR SAINTS
PETER AND PAUL HOME,

       Intervenor-Defendant.


               REPLY IN SUPPORT OF INTERVENOR-DEFENDANT’S
                     MOTION FOR SUMMARY JUDGMENT
         Case 2:17-cv-04540-WB Document 226 Filed 07/12/19 Page 2 of 12



                                        INTRODUCTION

   The States’ brief fails to answer the central argument presented by the Little Sisters. The Little

Sisters established that the Final Rules are required by RFRA because the so-called

“accommodation” actually uses the religious employer’s health plan to provide the objected-to

coverage. Br. 20-23. That coverage is “part of the same plan” provided by the employer, with the

employer executing “an instrument under which the plan is operated,” so that employees do not

have to have two plans. Br. 21-22 (citations omitted). Once those facts are understood, Hobby

Lobby’s substantial burden analysis controls, and RFRA requires the Final Rules. Br. 24-26.

   The States quibble about whether the federal government conceded facts about the Mandate’s

operation at the Zubik oral argument or in supplemental briefing (answer: both), but nowhere do

they actually argue that these concessions are wrong. Nor do they dispute that the actions required

by the Mandate would force the Little Sisters to violate their religious beliefs. See States’ Response

to Statement of Undisputed Facts, Dkt. 224-1 ¶ 56. These failures are dispositive, and show why

the Final Rule is necessary to comply with RFRA. The States’ other arguments likewise fail.

                                           ARGUMENT
    The Final Rule is consistent with the ACA.

   The States’ policy disagreements with the Final Rule, however fervent, do not change the legal

reality that Congress did not mandate contraception in health plans. The ACA never used the term

“contraception” in reference to preventive care, even though express references to contraception
exist elsewhere in the ACA. Compare 42 U.S.C. § 300gg-13(a)(4) (“preventive care and

screenings”) with 42 U.S.C. § 713(b)(2)(A) (sexual education program required to cover “both

abstinence and contraception”). The States concede that “the statute grants HRSA the discretion”

to pick the services that must be covered. Opp. 2.

   Consistent with other guidelines implementing Section 300gg-13(a)(3) and (a)(4), which

frequently define “who” is eligible to receive a service with no cost-sharing, both administrations

to implement the ACA included exemptions in the contraceptive mandate concerning “who” must

provide services. Br. 13-14. Yet according to the States, “‘mammograms for women over 40’ is

an example of what must be covered; it does not change the who in any way.” Opp. 2 n.1. This is


                                                  1
         Case 2:17-cv-04540-WB Document 226 Filed 07/12/19 Page 3 of 12



semantic quibbling. A 39-year-old woman who seeks a mammogram is not entitled to that service

without cost-sharing. A 41-year-old woman is. And of course the exemption and

“accommodation”—upon which the States’ entire RFRA defense depends—purport to address

who will provide services. Br. 15-18. If the ACA forbids who-but-not-what distinctions, the States’

case collapses, as does every version of the contraceptive mandate ever embraced by HHS. 1
    What the States might mean is that the Guidelines can decide that only a subset of employees

are eligible for a service without cost-sharing, but that they would prefer those subset rules be

guided only by medical and insurer cost-based considerations. But unfortunately for the States,

nothing in the ACA requires the agencies to limit their considerations to factors like insurer profits,

especially where other federal law requires them to take religious practice into account.

    The Agencies are permitted to issue the Rule to comply with RFRA.

    A. Religious employers are substantially burdened by the Mandate’s fines.

    In a two-page footnote, the States protest vigorously that the prior Administration did not

obtain the Geneva College decision on “incorrect facts,” arguing about whether the agencies’

position changed at oral argument or in supplemental briefing. Opp. 7-8 n.5. That argument is

silent, however, on the point that matters most: whether the States disagree with the Obama

Administration’s admission that “accommodation” coverage is actually “part of the same ‘plan’ as

the coverage provided by the employer.” Id. The States’ arguments fail on at least two points.

    First, the States cannot—and indeed do not even try to—deny that accommodation coverage
comes from the employer’s health plan, Br. 21-23; that a touted benefit of the “accommodation”

system was precisely that women would not have two separate plans, Br. 22; or that the coverage

depends on issuance of a plan instrument under the employer’s plan, id., see Suppl. Br. for Resp’ts,

Zubik v. Burwell, 136 S. Ct. 1557 (2016) (No. 14-1418), 2016 WL 1445915, at *17 (“There is no

1
  Although the States profess confusion, Opp. 3, the Little Sisters’ position on the legality of the
religious exemption is clear. The 2011 religious exemption the States want to restore runs afoul of
the First Amendment’s prohibition against discriminating among religious institutions because it
is too narrow. Br. 37. Both the First Amendment and RFRA require the government to eliminate
preferences among religious organizational structures that interfere with the internal affairs of
religious groups, particularly where so many other avenues exist to serve the States’ claimed
interest. Br. 25-26. It is therefore illegal for this Court to revive that version of the Rule.



                                                  2
         Case 2:17-cv-04540-WB Document 226 Filed 07/12/19 Page 4 of 12



mechanism for requiring TPAs to provide separate contraceptive coverage without a plan

instrument; self-insured employers could not opt out of the contraceptive-coverage requirement

by simply informing their TPAs that they do not want to provide coverage for contraceptives.”)

(emphasis added). 2 Finally, the States fail to dispute the Little Sisters’ factual assertions that the
Mandate requires them to take actions that violate their beliefs. See Dkt. 224-1 at 17-21 (“The

States are without information to confirm or deny the specific factual allegations related to Little

Sisters of the Poor.”).

    Second, having failed to dispute the substantive accuracy of the prior Administration’s

concessions, the States nowhere explain how the conceded facts can be reconciled with the facts

as understood by the Geneva College panel, which erroneously thought the “accommodation”

coverage was “totally disconnected” and “separate and apart from” the religious employers and

their plans. See Geneva Coll. v. Sebelius, 778 F.3d 422, 439, 442 (3d Cir. 2015), vacated and

remanded by Zubik v. Burwell, 136 S. Ct. 1557 (2016); see also Br. 21. And the States provide no

explanation for why Hobby Lobby does not then fully control the substantial burden analysis,

particularly now that the States admit the “accommodation” forces the Little Sisters to take actions

that violate their religion. Dkt. 224-1 at 17-21.

    Nor do the States substantively respond to DeOtte. DeOtte explains that the government’s

representation that contraceptive coverage occurs within the employer’s plan “lends credibility

to . . . the ‘plans as vehicles’ argument” that had been dismissed by the Fifth and Third Circuits

upon adopting the government’s explanation of how the accommodation worked. Order at 14,

DeOtte v. Azar, No. 4:18-cv-00825 (N.D. Tex. June 5, 2019), Dkt. 76. 3 Ignoring DeOtte, the States

stick to their story that it is hard to believe that “eight circuits got the question so wrong.” Opp. 8-

9. But they offer no explanation for why the Supreme Court would have vacated the circuit court

2
  The States’ accusation of a “false[] assert[ion]” about Zubik’s recognition of the government’s
changing view, Opp. 8 n.5, is thus doubly wrong. The Zubik statement did not confine itself to the
supplemental briefs. And per the language above, the Government’s supplemental brief did further
clarify—following pointed oral argument questions, Br. 23—that the accommodation requires
actual employer and plan involvement rather than an “opt out” by “simply” raising an objection.
Br. 31.
3
  The States say the Little Sisters have “not pointed to any specific earlier statements from the
government contradicting” the “same plan” admission. Opp. 8 n.5. But see Br. 21.


                                                    3
         Case 2:17-cv-04540-WB Document 226 Filed 07/12/19 Page 5 of 12



opinions if they were so obviously correct, nor why the Court would have noted the “gravity of

the dispute.” 136 S. Ct. at 1560. Nor do they substantively engage with the dozens of courts that

got the answer right—both before and after Zubik. Instead, the States snipe at the injunctions from

footnotes. Opp. 6 n.3, 26-27 n. 21.

    The States first suggest that some injunctions should not influence the agencies because they

were unopposed. Opp. 6 n.3. But courts have an independent Article III obligation to discern

whether a genuine case or controversy exists and weigh the merits before entering relief.

“[W]hatever the Parties’ positions, it is for the Court to say whether Plaintiffs prevail.” Order at

11, DeOtte v. Azar, No. 4:18-cv-00825. That is why, for example, a district court “must first

determine . . . whether the moving party has shown itself to be entitled to judgment as a matter of

law” before granting summary judgment, even when no opposition has been filed. Anchorage

Assocs. v. Virgin Islands Bd. of Tax Review, 922 F.2d 168, 175 (3d Cir. 1990). There is no

suggestion here that district courts have been derelict in their constitutional duties; nor do the States

ever explain what the agencies or their lawyers were supposed to do once they realized they could

not in good faith assert the affirmative defense of strict scrutiny.

    Second, the States complain that the Little Sisters did not explain sufficiently which injunctions

were relevant to the agencies’ decisions, Opp. 26-27 n.21. While a case need not be live to be

persuasive to the agencies in their decision-making process, there were numerous live injunctions

in nonprofit cases not among the Zubik appeals at the time the IFRs were issued; injunctions that

were opposed by the government. 4 Beyond these, nine more injunctions were in effect upon the
Zubik vacatur. See, e.g., E. Tex. Baptist Univ. v. Sebelius, 988 F. Supp. 2d 743 (S.D. Tex. 2013).

All of these injunctions were contested and were live at the time of the IFRs. The States offer no

theory by which the agencies were free to ignore them. In any event, the States’ persistent focus

on the exact weight of authority also ignores Real Alternatives’ holding making clear that even

were the federal government not obligated to issue the Final Rule, it is permitted to. “Even when


4
 See, e.g., Ave Maria Univ. v. Burwell, 63 F. Supp. 3d 1363 (M.D. Fla. 2014); Dobson v. Sebelius,
38 F. Supp. 3d 1245 (D. Colo. 2014); Brandt v. Burwell, 43 F. Supp. 3d 462 (W.D. Pa. 2014); La.
Coll. v. Sebelius, 38 F. Supp. 3d 766 (W.D. La. Aug. 13, 2014).


                                                   4
         Case 2:17-cv-04540-WB Document 226 Filed 07/12/19 Page 6 of 12



noninterference is not strictly required, the Government has discretion to grant certain religious

accommodations subject to constitutional limitations.” Real Alternatives, Inc. v. Sec’y, HHS, 867

F.3d 338, 352 (3d Cir. 2017); see also Burwell v. Hobby Lobby Stores, Inc., 573 U.S. 682, 728-30

(2014) (“RFRA surely allows” “modification of an existing program”). Certainly, Zubik’s

invitation to develop a new “approach going forward” without a merits ruling demonstrates

consensus that a court order is not required. 136 S. Ct. at 1560. The States make no effort to

reconcile their argument with these controlling precedents.

   B. The Government cannot satisfy strict scrutiny.

   In a brief page of argument, the States assert that it has been “largely unquestioned” that the

government has a compelling interest in achieving “full and equal” contraceptive coverage through

the insurance plans of objecting religious employers. Opp. 9.

   But the States provide no authority for the proposition that they can carry the federal

government’s statutory burden on an affirmative defense the federal government is not asserting.

See Br. 24 (citing RFRA’s text allocating strict scrutiny burden to federal government). Moreover,

the States have not really attempted to meet the burden of proving that providing contraceptive

access constitutes a compelling governmental interest. Opp. 9-10. It of course does not, as

indicated by the States’ own lack of felt compulsion to mandate “full and equal” contraceptive

access, id., and the federal government’s failure to do so until 2011. See J.A. 3565 (Pennsylvania);

3569 (New Jersey).

   In addition, the States fail to understand the difference between assuming a compelling interest

in ensuring access to contraception and proving a compelling interest in providing access via the

Little Sisters’ plan. The distinction is important, because as the agencies noted, the existing

exemptions to the Mandate do enough “appreciable damage” to access via an employer’s plan to

make clear that the kind of coverage the accommodation achieves was never treated as an interest

“of the highest order.” Church of Lukumi Babalu Aye, Inc. v. City of Hialeah, 508 U.S. 520, 546-

47 (internal quotations marks and citation omitted); see Br. 24-25 (noting the Mandate’s

exemptions were justified in Zubik by reference to non-seamless alternative means of




                                                 5
         Case 2:17-cv-04540-WB Document 226 Filed 07/12/19 Page 7 of 12



contraceptive access). These include the religious employer exemption—which the States now

take pains to avoid taking a position on—and the grandfathering and small employer exemptions.

    The States’ failure to respond to evidence of less restrictive means to their goal of “‘full and

equal’ access” is fatal. Opp. 9. That evidence includes government concessions of less restrictive

means, Br. 7, a host of alternatives presented to the federal government (which the States fail to

dispute), Dkt. 224-1 ¶¶ 65-67, and the States’ programs themselves, Br. 26. Those means function

with or without the new Title X regulation. Br. 25, Opp. 10 n.6. 5 Having chosen not to respond,
the States have thus waived any contrary arguments.

     The Final Rule is not arbitrary and capricious or procedurally invalid.

    The above arguments demonstrate that the States’ arbitrary and capricious arguments—delving

even into the details of the regulatory impact estimates—are misplaced. The thrust of the Final

Rule is fundamentally that the prior accommodation triggered, and failed, RFRA’s strict scrutiny

analysis. Whether most comments opposed the rules, Opp. 21, and whether the States have better

assessed the benefits of contraception than the agencies, Opp. 18, does not bear on the Final Rule’s

necessity. The agencies recognized: (1) the accommodation’s use of religious employers’ health

plans meant that the “previous accommodation process did not actually accommodate the

objections of many entities”; and (2) that being made to choose between “significant penalties”

and involvement with contraceptive coverage “inconsistent with their religious observance or

practice” was the “substantial burden identified by the Supreme Court in Hobby Lobby.” 83 Fed.
Reg. 57,536, 57,544-46 (Nov. 15, 2018). Because there was a RFRA violation that required

remediation, the agencies had a duty to act. That duty created good cause to act, and any error is

harmless because “the outcome of the administrative proceedings” could not be changed by better




5
  The Ninth Circuit has granted en banc review of the stay of the injunction of the new Title X
regulations, but allowed the stay (and therefore the regulation) to remain in effect. Order,
California v. Azar, No. 19-15974 (9th Cir. July 11, 2019), available at
http://cdn.ca9.uscourts.gov/datastore/opinions/2019/07/11/19-15974_ebo.pdf.



                                                 6
         Case 2:17-cv-04540-WB Document 226 Filed 07/12/19 Page 8 of 12



or earlier consideration of comments. See Green Island Power Auth. v. FERC, 577 F.3d 148, 165

(2d Cir. 2009). 6
      The Religious Exemption Rule violates no other law.

    None of the States’ scattershot objections shows that the Final Rule contravenes other laws.

    Establishment Clause. The States continue to assert that religious exemptions are forbidden

by the Establishment Clause. This is an especially silly claim given that the Supreme Court recently

upheld a large Latin cross on public land in a 7-2 decision. See Am. Legion v. Am. Humanist Ass’n,

No. 17-1717, 2019 WL 2527471 (U.S. June 20, 2019). If a large Latin cross does not establish

religion, surely a religious exemption for nuns cannot either. But even before American Legion,

the Supreme Court upheld and applied laws like RFRA and RLUIPA that benefit religion by

relieving government burdens, as the “government acts with [a] proper purpose” when it “lift[s] a

regulation that burdens the exercise of religion.” Corp. of Presiding Bishop v. Amos, 483 U.S. 327,

338 (1987). Amos distinguishes direct government imposition of a burden on a third party from

issues that arise when the government merely removes a burden the government itself had imposed

on religious groups. Br. 24. 7 Hobby Lobby in turn clarifies that, because almost every religious

exemption can be framed as imposing a third-party harm, those harms are considered under the

compelling interest test, not as an Establishment-Clause exception to RFRA. 573 U.S. at 731-32.

    Equal Protection Clause, Title VII, and Section 1557. The States still have no authority for

the proposition that an exception to a rule with a sex-based classification is itself a sex-based
classification where that exception is offered without regard to sex. Again, the Little Sisters would

object to providing male sterilization in their health care plans, but the Mandate only requires such

coverage for women. Assuming every injunction against the Mandate is not judicial defiance of


6
  The States assert in a footnote that the Little Sisters do not dispute a host of arguments related to
arbitrary-and-capricious review. Opp. 16 n.11. While the Little Sisters have focused on the
agencies’ RFRA duties, their initial motion contests many arguments to which the States refer,
including whether there is a compelling interest in seamless access to contraception and whether
serious reliance interests are endangered by the Final Rule. See, e.g., Br. 30-32.
7
  The States’ attempt to distinguish Amos by claiming that “the exemption here is not necessary to
prevent significant government interference with a religious institution’s ability to carry out its
religious mission.” Opp. 15 n.10. But the Little Sisters and many other religious employers have
shown that the Mandate’s fines would be devastating to their mission. See J.A. 2294.


                                                  7
         Case 2:17-cv-04540-WB Document 226 Filed 07/12/19 Page 9 of 12



the Equal Protection Clause, this argument is without merit. And the sex-based classification is the

“only” ACA provision the government addressed, Opp. 11, because it is the only one that produced

dozens of lawsuits, multiple Supreme Court losses, and dozens of live injunctions.

   The States’ Title VII and Section 1557 challenges fail for similar reasons. If taken seriously,

they would invalidate every exemption from a state or federal contraceptive mandate—the

grandfathering exception in the federal Mandate, the religious exemption in the New Jersey

mandate, and so forth. But see Doe v. Bolton, 410 U.S. 179, 198 (1973) (religious exemption from

abortion provision was “appropriate protection”). Particularly when the States offer no contrary

authority to the case law rejecting analogous challenges, this Court should refrain from adopting

such broad reasoning. See In re Union Pac. R.R. Emp’t Practices Litig., 479 F.3d 936, 942 (8th

Cir. 2007) (Title VII does not mandate contraceptive coverage); Franciscan All., Inc. v. Burwell,

227 F. Supp. 3d 660, 690 (N.D. Tex. 2016) (concluding Section 1557 incorporates the broad

religious exemption scheme of Title IX).

   Section 1554. The States’ argument that an exemption for religious employers

“creates . . . unreasonable barriers to the ability of individuals to obtain appropriate medical care”

is confused. Opp. 10 (quoting 42 U.S.C. § 18114(1)). They say “the Rules reflect the Agencies’

choice to allow certain plan sponsors to deny women the benefits of the Mandate—rather than a

decision ‘not to impose’ a mandate in the first place.” Opp. 11. But as the States note, HRSA—a

division of HHS—was the body that “concluded that contraception” should be covered, creating

the mandate. Id.; Opp. 2 (“the statute grants HRSA the discretion”). If the States are trying to

suggest that a mandate may be limited initially without running afoul of Section 1554, but can

never be retracted once extended, they do not provide any authority for reading Section 1554 as a

one-way ratchet.

   Regardless, the argument that narrowing a policy intended to promote contraception access

constitutes an “unreasonable barrier” runs headlong into the Supreme Court’s decision in Rust v.

Sullivan, 500 U.S. 173 (1991). There, the Court made clear that “Congress’ refusal to fund abortion

counseling and advocacy,” even in a policy change, “leaves a pregnant woman with the same

choices as if the Government had chosen not to fund family-planning services at all,” and therefore


                                                  8
        Case 2:17-cv-04540-WB Document 226 Filed 07/12/19 Page 10 of 12



“do not impermissibly burden” access to abortion. Rust, 500 U.S. at 201-02. Here, the policy

change does not reduce access from the status quo. If the government can choose not to provide

services, surely the government can allow nuns to choose not to provide services, just like

Pennsylvania allows all employers not to provide contraception for any reason. And here, of

course, the federal government is actually trying to provide those services directly. See 84 Fed.

Reg. 7714, 7739 (Mar. 4, 2019).
      The States lack standing to challenge the Final Rule.

    While the States disagree (without much explanation) with the injunction in DeOtte, they do

not persuasively explain why it does not foreclose their standing to bring a challenge to the Final

Rules. 8 An injunction is no less in force for being subject to appeal. And while the States say

briefly that the injunction does not reach religious universities’ student plans, it does not point to

any objecting university, in either state, that could not be protected by another injunction. Even

Geneva College eventually received a permanent injunction on remand. See Permanent Injunction,

Geneva Coll. v. Sebelius, No. 2:12-cv-00207 (W.D. Pa. July 5, 2018), Dkt. 153. The States do not

explain how this Court can provide any effective relief, given that the federal government is barred

from enforcing the prior rules.

    The States’ most remarkable claim is that because “state officials enforce the mandate with

respect to insurance providers,” the Final Rule is more expansive than DeOtte. Opp. 29. It appears

that the States are saying that even though DeOtte issued an injunction and declaratory judgment
that the Mandate violates the Religious Freedom Restoration Act, the States could still enforce the

federal Mandate themselves. The States provide no authority for this claim, and it is implausible

that states could lawfully enforce federal regulations duly found unlawful by an Article III court.

Indeed, if States have this newly-announced power, then presumably every other state in the




8
  The States’ estoppel argument against the agencies, Opp. 4-5, is another reminder that the States
have no way of getting effective relief from this Court. In the scenario that the ACA is
unconstitutional, the States cannot receive an order from this Court requiring the government to
enforce the Mandate under the ACA but not the Final Rule. If the ACA is invalid, the States cannot
receive the relief they seek.


                                                  9
        Case 2:17-cv-04540-WB Document 226 Filed 07/12/19 Page 11 of 12



country remains free to this day to ignore this Court’s rulings and apply the IFR and Final Rule

because Pennsylvania mistakenly sued only the federal government and not other States.

                                       CONCLUSION

   This Court should grant summary judgment in favor of the Defendants and deny the States’

summary judgment motion. In the alternative, Defendant-Intervenors respectfully request that, if

the Court accepts the States’ arguments, the Court invalidate the regulations implementing the

Mandate prior to October 13, 2017 pursuant to the States’ arguments.



   Dated: July 12, 2019                     Respectfully submitted,
                                            /s/ Mark Rienzi
                                            Mark Rienzi, pro hac vice
                                            Lori Windham, pro hac vice
                                            Eric Rassbach, pro hac vice
                                            Diana Verm, pro hac vice
                                            The Becket Fund for Religious Liberty
                                            1200 New Hampshire Ave. NW, Suite 700
                                            Washington, DC 20036
                                            Telephone: (202) 955-0095
                                            Facsimile: (202) 955-0090

                                            Nicholas M. Centrella
                                            Conrad O’Brien PC
                                            1500 Market Street, Suite 3900
                                            Philadelphia, PA 19102-2100
                                            Telephone: (215) 864-8098
                                            Facsimile: (215) 864-0798
                                            ncentrella@conradobrien.com




                                              10
        Case 2:17-cv-04540-WB Document 226 Filed 07/12/19 Page 12 of 12



                                CERTIFICATE OF SERVICE

   I hereby certify that a copy of the foregoing document was electronically filed with the Clerk

of the Court for the United States District Court for the Eastern District of Pennsylvania using the

CM/ECF system, and that service will be effectuated through the CM/ECF system.

Dated: July 12, 2019
                                               /s/ Mark Rienzi
                                              Mark Rienzi




                                                11
